Citation Nr: 0106580	
Decision Date: 03/06/01    Archive Date: 03/16/01

DOCKET NO.  99-23 524	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina


THE ISSUES

1. Whether new and material evidence has been submitted to 
reopen a claim for service connection for a right knee 
disorder.  

2. Whether new and material evidence has been submitted to 
reopen a claim for service connection for a left knee 
disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Cooper, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1973 to July 1977.  
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1998 RO decision which 
denied service connection for right and left knee conditions.  

The Board notes that service connection was previously denied 
for right and left knee disabilities in unappealed September 
1977 and August 1995 rating decisions which became final.  In 
a June 1998 decision, the Board determined that new and 
material evidence had not been presented to reopen his claims 
for service connection.  In its December 1998 decision, the 
RO confirmed the denial of service connection for the 
veteran's right and left knee disabilities but did not 
address whether new and material evidence had been submitted 
to reopen the claims for service connection.  


REMAND

The file shows that there is a further VA duty to assist the 
veteran in developing the facts pertinent to his claim.  
38 C.F.R. §§ 3.103, 3.159 (2000).  

As noted above, in light of the final June 1998 Board 
decision, the proper issues for the current appeal are 
whether new and material evidence has been submitted to 
reopen the claim for service connection for right and left 
knee disabilities.  Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 
1996).  Such was not addressed in the RO's December 1998 
decision, nor was it addressed (with citation to controlling 
legal authority, etc.) in the October 1999 statement of the 
case or the December 1999 supplemental statement of the case 
which the RO sent to the veteran.  38 C.F.R. §§ 19.29, 19.31 
(2000).  To avoid prejudice to the veteran, the RO should 
take corrective action to address the proper issue and 
provide the veteran with a proper supplemental statement of 
the case on such issue.  Bernard v. Brown, 4 Vet. App. 384 
(1993).  

In June 2000, additional medical evidence was submitted 
directly to the Board.  While some of the additional records 
appear to be duplicative of evidence previously of record, a 
private medical statement dated in September 1998 has not 
been considered by the RO.  Since the veteran has not waived 
initial RO consideration, the evidence must be referred to 
the RO for review and issuance of a supplemental statement of 
the case.  38 C.F.R. § 20.1304 (2000).

In view of the foregoing, the case is REMANDED to the RO for 
the following action:

1.  The veteran should be advised that he 
must submit new and material evidence to 
reopen his claims for service connection 
in light of the Board's June 1998 denial 
of his claims.  He should be advised as 
to the type of evidence that would be 
needed and given the opportunity to 
submit or identify any such new and 
material evidence.  

2.  The RO should then consider whether 
new and material evidence has been 
submitted, since the final June 1998 
Board decision, to reopen the claims for 
service connection for right and left 
knee disabilities. See 38 U.S.C.A. 
§§ 5108, 7104; 38 C.F.R. § 3.156.  
Additional evidence submitted in June 
2000 must also be considered.  A proper 
supplemental statement of the case on 
this issue (with citation to controlling 
legal authority, etc.) should be provided 
to the veteran and his representative, 
and they should be given the opportunity 
to respond, before the case is returned 
to the Board.  

The Board notes that the veteran has the right to submit 
additional evidence and argument on the matters the Board is 
remanding to the RO.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  


This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	D. C. Spickler
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


